Citation Nr: 1647317	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO. 13-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for status-post mild concussion.

2.  Entitlement to service connection for an acquired psychiatric disability, with sleep disturbances, as secondary to status-post mild concussion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia. 

This appeal was processed using the "Veterans Benefits Management System" and the "Virtual VA" electronic system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for status-post mild concussion and an acquired psychiatric disability, with sleep disturbances, as secondary to status-post mild concussion.

The RO denied the Veteran's claims in September 2010, noting "a review of your service treatment records shows in 1979 you were treated for a concussion that was classified as a focal injury.  The head injury was stabilized."

The Board finds that service treatment records documenting this injury are not associated with the electronic claims file and should be sought on remand.

Moreover, correspondence dated in December 2010 indicates that the Veteran is in receipt of Social Security Administration (SSA) benefits as he was found disabled in October 2010.  On remand, the RO must make as many requests as necessary to obtain the Veteran's SSA records and associate it with the electronic claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  On remand, the RO must also obtain all current VA medical records and any other private medical records the Veteran identifies.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  Attempt to obtain any additional available service treatment records from his period of active service, to specifically include any record regarding the 1979 treatment for a concussion.  All record obtained should be associated with the electronic claims file.

Efforts to obtain these records must continue until they are received; unless it is reasonably certain that such records do not exist, or that further efforts to obtain such records would be futile.  All attempts to secure this evidence must be documented in the electronic claims file by the RO.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




